Citation Nr: 1648236	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  14-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Basic eligibility for special monthly pension based on the need for regular aid and attendance.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1944 to November 1946.  This case comes before the Board of Veterans' Appeals (Board) from a Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) rating decision in November 2012 that, inter alia, (1) denied special monthly pension, (2) denied service connection for PTSD, and (3) denied service connection for bilateral hearing loss.

In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board acknowledges the ruling in Clemons v. Shinseki, 28 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  The Board has therefore, recharacterized the psychiatric issue as indicated above.

The Board also notes that the RO has not yet determined whether the Veteran meets the financial eligibility for a nonservice-connected (NSC) pension.  Such issue is not currently before the Board.  As such, the Board has recharacterized the issue as the basic eligibility for special monthly pension based on aid and attendance. 

The matter of whether the Veteran meets the financial eligibility for a nonservice-connected (NSC) pension is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and for an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Due to physical disabilities, the Veteran requires the regular aid of another person to assist with activities of daily living and to protect him from ordinary hazards of his environment. 


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) applies to the instant claim.  However, inasmuch as eligibility for special monthly pension is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

The Board notes that the Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been obtained.  Some of his STRS are unavailable; it was determined that they were destroyed by a 1973 fire at the National Personnel Records Center.  In such instances VA has a heightened duty to assist the Veteran which includes securing for the record any known alternate source evidence pertaining to the claim, a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Legal Criteria

The Veteran seeks special monthly pension benefits based on the need for aid and attendance.  

A veteran who is entitled to pension will receive an increased rate of pension (special monthly pension) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d), (e).  Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2014); 38 C.F.R. § 3.351 (a), (b) (2015). 

The criteria to establish a need for regular aid and attendance include, inter alia, that the claimant show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).  A factual need for aid and attendance includes, inter alia, physical incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
Factual Background 

The Veteran was afforded a VA examination in January 2011 addressing questions of need for aid and attendance of another or housebound status.  Relevant medical conditions listed in the report included hearing loss, vestibular dysfunction, cataracts, and factor II deficiency.  The Veteran reportedly was able to feed himself; prepare his own meals; did not need assistance bathing or tending to hygiene needs; was not legally blind; did not require nursing home care; did not require medication management; and was able to manage his own finances.  The examiner noted he required assistance for locomotion and was limited to a distance of one block.  

In an April 2011 letter from the Veteran's private physician opined that in his opinion it was a medical necessity for the Veteran to have a home aide to help with his activities of daily living because he "is at great risk for failing and causing serious injuries to himself or his wife if he continues to complete his activities of daily living without assistance."  He tires easily and currently uses a cane to walk.  The physician noted the Veteran has bilateral vestibular loss, with symptoms consistent of severe vertigo imbalance, and hearing loss.  

The Veteran was afforded a VA compensation and pension examination in September 2012 addressing questions of need for aid and attendance of another or housebound status.  Relevant medical conditions listed in the report included bilateral vestibular loss causes dizziness, hearing loss requiring hearing aids, degenerative arthritis, cataracts, sleep apnea, celiac sprue, and benign prostate hyperplasia.  The Veteran reportedly has some difficulty feeding himself, dressing himself, bathing himself, grooming himself, and toileting.  The Veteran was reported as not being able to walk without the assistance of another person and that he requires the use of a wheelchair.  The examiner noted that the Veteran is not blind, did not require nursing home care, and could manage his own finances.  The examiner noted that the Veteran is unable to stand up due to dizziness and deteriorating degenerative arthritis of both knees.  It was also noted "he fell down several times due to dizziness, out of imbalance and poor vision due to cataracts."

At the August 2016 videoconference hearing, the Veteran's wife testified that he needs to have someone with him at all times because he is at risk for falling.  His son testified that the Veteran falls periodically and has to go to the emergency room for care.  He described that his parents have a sliding door to a balcony, and once the Veteran fell on the rails of a sliding door and needed ten stiches.  

Analysis

After resolving all doubt in the Veteran's favor, the Board finds the Veteran does require the aid and attendance of another person to protect him from hazards or dangers incident to daily life, due to his physical disabilities and the myriad difficulties associated with his multiple medical problems, including difficulties with walking and balance.  As noted above, the Veteran regularly experiences problems with walking, dizziness, eyesight, and balance that are severe enough to require the assistance of another person to avoid falls that have required emergency room care.  

Accordingly, the Veteran is found to be eligible for special monthly pension based on the need for regular aid and attendance.  38 C.F.R. § 3.102.  [As noted above, the matter of financial eligibility is referred to the AOJ for appropriate action.]


ORDER

Basic eligibility for special monthly pension based on aid and attendance, subject to income limitations, is granted.




	(CONTINUED ON NEXT PAGE)



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims of service connection for bilateral hearing loss and an acquired psychiatric disorder, to include PTSD, so that every possible consideration is afforded.

It appears that pertinent VA and private treatment records are outstanding.  On September 2012 VA hearing loss examination, it was noted that a progress note from the North Chicago VA Medical Center (MC) indicated the Veteran has been followed by a private ENT twice a year since 1989, and the Veteran was diagnosed with a bilateral vestibular loss in 2007 by Chicago Dizziness and Hearing.  However, records of treatment from the North Chicago VAMC, Chicago Dizziness and Hearing, and the private ENT (if different than Chicago Dizziness and hearing) are not associated with the record and have not specifically been sought.  As the records of such treatment are likely to contain information pertinent to the matter at hand, and because VA records are constructively of record, these records must be sought.

The Veteran's file also shows that he has been receiving supplemental medical insurance from the Social Security Administration (SSA) since January 1999.  Because SSA records are also constructively of record, and medical records or an application for SSA benefits may contain pertinent information, they must be obtained.

The Board also finds that the September 2012 VA hearing loss examination to be inadequate.  On examination, and during the August 2016 videoconference hearing, the Veteran reported that he had hearing loss prior to entering service.  He reported that he was denied enlistment in the Navy based on a perforated ear drum.  While this was noted by the examiner as part of his rationale for finding that he could not opine as to the etiology of the Veteran's bilateral hearing loss without resorting to speculation, the examiner did not provide an opinion whether his bilateral hearing loss pre-existed active service, and if so, whether there is clear and unmistakable evidence that his bilateral hearing loss was no aggravated during service.  Accordingly, on remand, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain for the record from SSA complete copies of all records pertaining to the Veteran's claims for SSA benefits, including copies of any/all decisions allowing and/or denying him of disability benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation.

2. The AOJ should obtain for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for bilateral hearing loss and psychiatric disorders including PTSD, to specifically include treatment received at the North Chicago VAMC.  He should also be asked to identify (and provide authorizations for VA to obtain records of) any private evaluations and/or treatment he has received for bilateral hearing loss and psychiatric disorders including PTSD not associated with the record, to specifically include Chicago Dizziness and Hearing and the private ENT mentioned on the September 2012 VA exam (if different).  The AOJ should obtain for the record complete clinical records of all such evaluations/treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received. 

3. Thereafter, the AOJ should arrange for an addendum opinion (with examination only if deemed necessary by the provider) from the September 2012 VA hearing loss examiner (or from another provider if the September 2012 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide opinions that respond to the following:

a. Did a bilateral hearing loss disability clearly and unmistakably pre-exist entrance into military service in December 1944?

b. If preexisting, was the Veteran's preexisting right thumb disability clearly and unmistakably not aggravated during service?  Please specifically address his history of noise exposure during combat in service and the Veteran, his wife, and his son's reports of having poor hearing after service.

 Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the base line level of disability. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

If the examiner is unable to provide any required opinion, the examiner should explain why. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond, given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4. The AOJ should then arrange for any further development suggested by the response to the development sought above (e.g., for additional alternate source information, or an examination to obtain a medical advisory opinion for the claim of service connection for a psychiatric disorder to include PTSD), and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


